DETAILED ACTION
Election/Restrictions
Claims 186 and 190-200 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/22.  Also, claims 183-185, and 188 are withdrawn from further consideration as being drawn to a nonelected invention which the prior art applicable to one invention would not likely be applicable to another invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 187 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the phrase "characterized" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The transitional phrase (i.e. between the preamble and the body of a claim) “characterized” and phrases incorporating it (“characterized by”, “characterized in that”, etc.) are common in applications of European origin in us practice claims containing these words and phrases may be rejected under 35 USC 112 paragraph two when characterized may connote more than mere description (the dictionary definition); in scientific parlance characterization may imply one or more physical steps or procedures (e.g. structure determination, elemental analysis, or qualitative tests) to identify a product.  Since it is rare that applicant intends more than a mere description when using this language, physical steps are rarely disclosed.  As Such, the reader may be unsure about the meaning of the wording of the claims, and additionally the scope of the claim is often unclear (“characterized” conveys no degree of openness).  Usually these troublesome words or phrases can be replaced by the standard transitional words “having”, ”comprising”, and “wherein”.
In claim 1 it is not clear what limitation the term “components” is referring to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being disclosed by Serra (2010/0308046 A1).
Serra discloses the invention including:
Claim 1; a container body 99 for containing a product prior to, during and following preparation thereof; and a single-use container body closure assembly (see Fig. 6) defining with said container body a product preparation enclosure 99 and including an externally rotatably drivable rotary product engagement assembly(15 and 31), including a rotatable blade assembly 31, said externally rotatably drivable rotary product engagement assembly characterized in that: it limits ingress therethrough of contaminants from outside into said product preparation enclosure (see para. 0052); it limits egress therethrough of product from said enclosure; and it limits contamination of product in said enclosure by disengaged components thereof (e.g., if the tool 25 get disconnected from the lid the content would remain uncontaminated since the tool would remain inside the cup).

Allowable Subject Matter
Claim 187 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724